Title: To John Adams from Philip de Landais, 1 November 1800
From: Landais, Philip de
To: Adams, John

Sir,Fort Mc.Henry near Baltimore 1st. november 800
the Wisdom and Justice, which always characterised your Name, in the Eminent Office you excercise and the general Satisfaction with which you have discharged the duty of the 1st. Magistrate of the United States and in the most troublesome times, give me to Hope, you will receive Kindly a few reclamations, I here take the liberty of laying before you..
in march 1795, I was employed as a Cadet in the first Regiment of artillerists and Engineers. in december 1796, I received my Commission as a Lieutenant in the Said corps.
previous to my having had that honor, my Military Knowledge acquired me So far the esteem of Major General Bowyer, that he offered me with the ranck and pay of an Assistant adjutant General, the grade of a Major in the British Army at Jeremie.
circomstances alone and my love for this Country, prevented my not accepting of his offer. I Served likewise in the french Army before the actual revolution and I dare to assure, that in France as well as in America; I have always fulfilled my duty, with that honor which is expected at all times, from a parfect Disciplinarian and a good Miliary Man.
a french Man by Birth and inured from my youth in the practise of Arms, I have been familiar with toils and Dangers. with pleasure I bestowed myself and all my moments to the Service of the United States, whom I adopted as my Country. I glory in these Sentiments and as long as I Breathe, I Shall persevere in the Same intention and with pride I venture to Say, that from my good conduct, I was always taken notice of, by the different Leaders of the American Army.
Yet I have the misfortune of being commanded, by officers whom I commanded, by Officers who were lately appointed in the Second regiment of artillery and, who are yet ignorant of the duties which are incumbent on them.
The promotion I know took place regimentally but as in the first Regiment we had more experience, we expected to have had the preference, we were deceived in our expectation and these very officers, whom the last Lieutenant of our Regiment, could command, are now Captains and rank me. I own I was vexed to See it to be the case at the late general Court Martial which was held at Philadelphia for the trial of Captain Bishop and of Lieutt. T. G. Simmons.
Was this right? Certainly not? But in order to put this representation in a truer light, I have only to observe, that my Brother who is now a Cadet, Shall, if appointed in the Second regiment, Stand a better chance yet than I, to be a Captain.
I humbly present these remarks to you, with expressing my hopes, that your wisdom and Justice, will not by Suffering the Same abuse to take place any longer, leave room to apprehend the danger of a total Subversion of Authority.
I heard that a fourth Battalion was to be raised to the 2d. regiment of artillerists and Engineers and it is with Submission, I take the liberty of beseeching you to grant me or cause to be granted by the consent of the Senate a place of Captain in the said Battalion.
I shall not here attempt to Speak of my military Knowledge, the different officers who have inspected Captain Morry company, can alone do justice to my merit.
in you Sir, I place all my hope, the great opinion I have always had of your impartiality and of your desire of obliging, leave me no doubt of your being favorable to my demand and I hope you will not refuse me your protection.
With the greatest respect and the /  highest consideration— /  I have the honor to be /  of Your Excellency, /  the most humble and obedient /  servt.

 
P: de Landais: Lieut1st. R. of Artillery: